DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because:
Phrases that can be implied, such as “The present invention relates” (see line 1) should not be present therein.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  
the two kinds of cosmetic materials” since the two kinds of cosmetic materials have already been defined.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 6, 7, 9, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolton (U.S. Patent 7,726,896).
In regard to claim 1, Bolton discloses a “cosmetic” (i.e., the “marker pen” defined in the Bolton reference is considered a “cosmetic”) separately containing a different cosmetic material
comprised of a cosmetic container 14 (see Figure 5) in which an impregnation member 18 impregnated with a cosmetic material  is accommodated and a containing body 18’separately provided to contain another cosmetic material wherein the containing body 18’ is placed on the impregnation member 18 of the cosmetic container 14 in use (as seen in Figure 5).
           In regard to claim 2, Bolton discloses a “cosmetic” separately containing a different cosmetic material comprised of a cosmetic container 14 (see Figure 5), an impregnation member 18 accommodated in the cosmetic container and impregnated with a cosmetic material  and a containing body 18’separately from the cosmetic container wherein the containing body 18’ contains another cosmetic material and the two kinds of cosmetic materials are mixed with 
            In regard to claim 3, the containing body 18’includes an outlet (through which fluid will pass during dispensing the fluid).
            In regard to claim 4, a frame (in the form of a collar 16, see Figure 1) is coupled to the containing body 18’ to maintain the shape of the containing body 18’.
            In regard to claim 6, the containing body 18’ is formed of a non-woven fabric fiber material (see column 2, lines 58-59).
            In regard to claim 7, the containing body 18’ contains a “functional cosmetic material”.
            In regard to claims 9, 10, 12 and 13, as discussed above, the Bolton device includes the claimed structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bolton in view of Kovell (U.S. Patent 9,359,120).
In regard to claims 5 and 11, although the Bolton reference does not disclose a case for the containing body 18’, attention is directed to the Kovell reference, which discloses another cosmetic applicator wherein the applicator is accommodated in a case 112 and a sheet 102 attached to an upper end of the case in order to seal the applicator prior to use.  Accordingly, it .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bolton in view of Hanson et al. (U.S. Patent 7,625,149, hereinafter Hanson).
In regard to claim 8, the frame 16 in the Bolton device is formed in a ring shape.  Although the outer diameter of the frame does not have an outer diameter less than a diameter of the impregnation member 18, as claimed, attention is directed to the Hanson reference, which discloses another applicator having an impregnation member 42 accommodated in a frame 28 wherein in the frame has an outer diameter less than the outer diameter of the impregnation member 42 in order to enable the device to have a larger area from which to dispense product.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the impregnation member in the Bolton device can have an outer diameter larger than the outer diameter of the frame in order to enable the device to have a larger area from which to dispense product.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Kim reference is cited as being directed to the state of the art as a teaching of an applicator having an impregnation member 20 and a containing body 29 having another cosmetic material therein in contact with the impregnation member.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895.  The examiner can normally be reached on Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DJW
6/4/21

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754